€\

UNITED STATES DlSTRlCT COURT
SOUTHERN DISTRICT OF TEXAS

GALVESTON DIVISION
ANDREW WILLEY §
Plaintiff. §
VS. § CIVIL ACTION NO_. 3:18~€\/-0.0081
HON. JACK EWTNG §
Defendant. §

_SETTLEMENT AGREEl\/lENT
WHEREAS, Plaintiff Andrew Willey (“Willey”) and Defendant Hon. lack Ewing (“Judge
Ewing”) share the goal of providing the highest-quality defense services for indigent people in
Galveston County, TeXas; and _
WHEREAS, They are both mutually committed to_ following Texas Law and,the United States
Constitutio_n when providing those services; and l
WHEREAS, They are both committed to using this settlement agreement to continuously evaluate
improvements to the provision of defense services to indigent people in Galveston County, Texas,
Willey and Ewing THEREFORE agree to settle all claims and controversies now existing
between them according to the following terms: l
(l) This settlement agreement is in compromise of disputed claims betweenlthe parties.
Nothing in this settlement agreement should be considered as an admission by Judge
Ewing of any_wrongdoing.
(2) The parties agree to comply and abide by the provisions of (i) the Texas Fair Defense

Act governing the appointment of counsel, and (ii) the Galveston County Indigent

l/3

‘v

Defense Plan.l The parties agree not to cause or ask others to violate the Texas F air
Defense Act and/or the Galveston County lndigent Defense Plani

(3) Willey’s obligations under this agreement are contingent on his continued acceptance
of appointments under the Galveston County Indigent Defense Plan. Nothing in this
agreement shall be construed to impose any consequence on his failure to comply with
the Texas Fair Defense Act and the Galveston County lndigent Defense Plan beyond
the remedies available under the Galveston County lndigent Defense Plan.

(4) The parties agree to jointly file a Final Judgment incorporating the terms of this
agreement, and all discovery and deadlines are suspended

(5) Each signatory warrants and represents that he has the authority to bind the parties for
whom that signatory acts.

(6) Each signatory to this settlement has carefully read each and every provision of this
agreement and has entered into the same freely and without duress after having
consulted with professionals of his choice. `Each party acknowledges that (a) the
mediator is not the attorney for any _party, (b) the party has conferred _with counsel
regarding the advisability of entering this agreement prior to signing it, (c) the party’s
counsel has independently reviewed`this agreement prior to its execution, (d) the
mediator has not given any advice or made any recommendations concerning this ’
settlement agreement or the terms hereof.

(7) This settlement agreement is contingent on approval by the Galveston County

Commissioners’ Court at its April 22, 2019 meeting

 

1 All references in _this settlement agreement to the TeXas Fair Defense Act and/or the Galveston
County lndigent Defense Plan refer to the current versions and any subsequent amendments to
and/or modifications of those provisions.

2/3

3/3

.Signed in Galveston, Texas this 9th day of April, 2019.

 

Plaintiff: %%/

 

. //' '
Approved by Attorney for the Plaintiff: é/”’<?¢- . §

Defendant:

 

v W \
Approved by Attorney for the Defendant: /' / _ %A\ /

